Trapp, Presiding Judge,
dissenting.
{¶ 77} While I agree with the majority’s analysis as to the first prong of the Fyffe test, I respectfully disagree with the conclusions that Helfinstine failed to present any evidence that Plasticolors had knowledge that its employees were using a dangerous procedure that was substantially certain to cause injury and that he failed to present any evidence that with knowledge of a dangerous condition that was substantially certain to cause harm, the employer required Helfinstine to perform a dangerous task.
{¶ 78} At the outset, it bears repeating that summary judgment is appropriate when there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. In addition, it must appear from the evidence and stipulations that reasonable minds can come to only one conclusion, which is *444adverse to the nonmoving party. (Citations omitted.) Welch v. Ziccarelli, 11th Dist. No. 2006-L-229, 2007-Ohio-4374, 2007 WL 2410102, ¶ 36.
(¶ 79} “Since summary judgment denies the party his or her ‘day in court’ it is not to be viewed lightly as docket control or as a ‘little trial.’ The jurisprudence of summary judgment standards has placed burdens on both the moving and the nonmoving party. In Dresher v. Burt [ (1996), 75 Ohio St.3d 280, 662 N.E.2d 264], the Supreme Court of Ohio held that the moving party seeking summary judgment bears the initial burden of informing the trial court of the basis for the motion and identifying those portions of the record before the trial court that demonstrate the absence of a genuine issue of fact on a material element of the nonmoving party’s claim. The evidence must be in the record or the motion cannot succeed. The moving party cannot discharge its initial burden under Civ.R. 56 simply by making a conclusory assertion that the nonmoving party has no evidence to prove its case but must be able to specifically point to some evidence of the type listed in Civ.R. 56(C) that affirmatively demonstrates that the nonmoving party has no evidence to support the nonmoving party’s claims. If the moving party fails to satisfy its initial burden, the motion for summary judgment must be denied. If the moving party has satisfied its initial burden, the nonmoving party has a reciprocal burden outlined in the last sentence of Civ.R. 56(E) to set forth specific facts showing there is a genuine issue for trial. If the nonmoving party fails to do so, summary judgment, if appropriate shall be entered against the nonmoving party based on the principles that have been firmly established in Ohio for quite some time in Mitseff v. Wheeler (1988), 38 Ohio St.3d 112[, 526 N.E.2d 798].” Welch, 2007-Ohio-4374, 2007 WL 2410102, at ¶ 40.
{¶ 80} Further, in considering a motion for summary judgment, a court must determine only whether reasonable minds can reach more than one conclusion on the facts. The court must not weigh the evidence or determine the merits of the case or the credibility of the witnesses. Kreais v. Chemi-Trol Chem. Co. (1989), 52 Ohio App.3d 74, 78, 557 N.E.2d 155; Turner v. Turner (1993), 67 Ohio St.3d 337, 341-342, 617 N.E.2d 1123. The purpose of summary judgment is not to try issues of fact, but to determine whether triable issues of fact exist. McGee v. Goodyear Atomic Corp. (1995), 103 Ohio App.3d 236, 659 N.E.2d 317. Not only is it the duty of the court to closely scrutinize the evidence in favor of the movant, but the court must view it, as well as any inferences that may be made from that evidence, in the most favorable light to the opposing party. Allstate Ins. Co. v. Baileys (N.D.Ohio 1958), 192 F.Supp. 595, 596. “A summary judgment should not be granted where the facts although not in dispute are subject to conflicting inferences.” Cottrell v. Mayfield (May 1, 1987), 11th Dist. No. 1730, 1987 WL *44510758, citing 73 American Jurisprudence 2d (1974) Summary Judgment, Section 27.
{¶ 81} The majority relies on an inference drawn from the absence of prior accidents such as Helfinstine’s in which a tub designed to catch excess product is kicked by an employee, causing some product to spill onto the employee’s unprotected feet, to determine that the employer had no “knowledge” that the employees were using a dangerous process substantially certain to cause harm and that the worker was not required to engage in “that” dangerous task sufficient to meet the second and third prongs of Fyffe. But the record demonstrates a conflicting inference that may be made sufficient to defeat summary judgment as to the second and third prongs of Fyffe.
{¶ 82} Pew, the quality control manager, and Herndon, the production manager, both testified that the pump method was the preferred and safer method of transfer because it offered less risk of exposure than the gravity-feed method. The gravity-feed method necessarily contemplates spillage inasmuch as a tub is used to catch the errant liquid. From the fact that the employer required the worker to tape the protective suit around the gloves and at the ankles, one may infer that the employer was aware that there was danger of both spillage and skin contact in this transfer method. Furthermore, the packing slip for the material noted at “11A7.01,” “Corrosive material! Use extreme caution when handling. Avoid skin contact!!!” (The multiple exclamation marks are present on the document.) There was also evidence presented of spillage or inadvertent dripping of other materials in the plant, as well as a prior incident in which a pot had been kicked over. Despite these facts, Helfinstine was required to use this method to transfer the product.
{¶ 83} From all of this evidence, it may be inferred that regardless of the precise mechanism of this spill, the employer certainly had knowledge of the degree of the risk involved in the use of the gravity-feed method using a sol-u-pak tub with no adequate and available foot protection from spills, and that if the employee were subjected to spillage of this dangerous liquid, harm to the employee was a substantial certainty. See Brown v. Packaging Corp. of Am. (Jan. 11, 2001), 8th Dist. No. 77709, 2001 WL 30429 (the court held that in “determining whether an employer had knowledge that a dangerous procedure would be substantially certain to cause injury, the focus is not on how many prior accidents had occurred, but rather on the employer’s knowledge of the degree of risk involved”).
{¶ 84} This is precisely the focus outlined by the Supreme Court of Ohio in Fyffe. “To establish an intentional tort of an employer, proof beyond that required to prove negligence and beyond that to prove recklessness must be established. Where the employer acts despite his knowledge of some risk, his *446conduct may be negligence. As the probability increases that particular consequences may follow, then the employer’s conduct may be characterized as recklessness. As the probability that the consequences will follow further increases, and the employer knows that injuries to employees are certain or substantially certain to result from the process, procedure or condition and he still proceeds, he is treated by the law as if he had in fact desired to produce the result. However, the mere knowledge and appreciation of a risk — something short of substantial certainty — is not intent.” Fyffe, 59 Ohio St.3d at 118, 570 N.E.2d 1108.
{¶ 85} It has been observed that the court in Fyffe “broadened the scope of the substantial certainty test to include high risk activities classified in all previous cases as only acts of recklessness. * * * Therefore, in deleting the term ‘high risk’ from the Van Fossen test and in asserting that certain ‘high risk’ activities amount to a substantial certainty that harm will result and thus fall within the scope of intentional torts, the Fyffe court suggested that recklessness by an employer may now be enough to constitute an intentional tort.” Lisa A. Rutenschroer, The Ohio “Standard” for Workplace Intentional Tort (1992), 61 U.Cin.L.Rev. 331, 360.
{¶ 86} With such a broadened definition of “substantial certainty” and the evidence presented by Helfinstine by way of deposition testimony and other evidentiary materials that must be weighed in order to determine whether an intentional tort claim has been established, summary judgment was not appropriate in this case. Further, if there is evidence to weigh, summary judgment is not appropriate as a jury weighs the evidence, not the judge.
{¶ 87} Moreover, it appears that the trial court either ignored the report of the expert, Roger Wabeke, an industrial hygienist, or engaged in a weighing exercise when considering his report. This expert’s report speaks to all of the essential issues required to defeat summary judgment under the Fyffe test.
{¶ 88} The expert opined that the employer “knew of several dangerous processes, procedures, instrumentalities, and hazardous and toxic conditions within its business operations”; that the employer “knew that if them employees were subjected by their employment to these dangerous processes, procedures, instrumentalities, and conditions, then harm to their employees would be a substantial certainty”; and that “under these circumstances, and with this knowledge, Plasticolor acted to require their employee, Steve Helfinstine, to continue to perform the dangerous tasks and procedures.”
{¶ 89} While the trial court may have thought a jury would not have agreed with these opinions at trial, Helfinstine demonstrated through his expert that in viewing the evidence most strongly in favor of Helfinstine, which we are required *447to do, there is more than one conclusion that may be reached. Thus, the case must survive summary judgment.